Case 1:21-cv-00396-RJL Document 19-9 Filed 08/14/21 Page 1 of 19




                    Exhibit 9

         to the Expert Opinion of
   Justice (Retired) Pradeep Nandrajog
              dated August 13, 2021
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 1
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 2 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                            VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     613
                                                     (2012) 6 Supreme Court Cases 613
                                          (BEFORE S.H. KAPADIA, C.J. AND K.S.P. RADHAKRJSHNAN AND
                  a                                                         SWATANTER KUMAR, JJ.)
                          VODAFONE INTERNATIONAL HOLDINGS BV                                   Appellant;
                                                               Versus
                          UNION OF INDIA AND ANOTHER                                         Respondents.
                                     Civil Appeal No. 733 of2012t , decided on January 20, 2012
                  b            A. Income Tax - Non-residents/Offshore transactions - Taxation of -
                          Need for certainty in law to encourage foreign direct investment (FDI) -
                          (1) Look at principle and (2) Judicial Anti-Avoidance Rules (JAAR) -
                          (3) Limitation of benefits (LOB) principle and (4) look through principle -
                          Application of - Need for clear incorporation of Principles (3) & (4) in
                          legislation and treaties as against there being no such requirement for
                  C
                          application of Principles (1) and (2) by court - Limited scope of judicial
                          intervention even in applying Principle (2) i.e. JAAR - Need for court to
                          apply look at principle i.e. to look at impugned transaction as a whole and
                          not adopt a dissecting approach, followed by application of JAAR
                          thereupon, if still warranted after application of look at principle - Look
                          through principle or LOB principle cannot be applied in absence of specific
                          legislative incorporation thereof - Held, certainty and stability form basic
                  d       foundation of any fiscal system - Tax policy certainty is crucial for
                          taxpayers, including foreign investors, to make rational economic choices in
                          the most eflicient manner - It also helps Revenue in enforcing provisions of
                          taxing laws - Constitution of India - Arts. 265 and 14 - Income Tax Act,
                          1961, Ss. 9, 195 and 163
                               B. Income Tax - Tax Planning/Tax Avoidance or Tax evasion -
                   e      General Anti-Avoidance Rules (GAAR)/Judicial Anti-Avoidance Rules
                          (JAAR) - Invocation of GAAR like look through and limitation of benefits
                          (LOB) vis-a-vis invocation of JAAR like substance over form, nature and
                          character of transaction, piercing corporate veil, true beneficial ownership or
                          alter ego, participative investment, preordained transaction and fiscal
                          nullity read with look at principle - Held, said GAAR may be invoked by
                   f      Revenue only when expressly incorporated in legislation or treaty -
                          However, said JAAR may be invoked if Revenue, after first applying look at
                          test to the transaction upon a review of all the facts and circumstances
                          surrounding impugned transaction, still establishes at threshold that
                          dominant purpose of impugned transaction or holding structure is a sham
                          or tax evasion
                  g           C. Income Tax -         Tax Planning/Tax Avoidance -     Meaning and
                          permissibility of - Distinction from tax evasion, explained - Principles
                          and tests to be applied b y court/Revenue to determine whether a transaction
                          amounts to genuine tax planning or is a colourable device m eant to evade
                          tax - Matters to be considered b y court/Revenue - Legal position in India
                          and England extensively surveyed and summarised
                  h
                             t   Arising out of SL P (C) No. 26529 of 2010. From the Judg ment and Order dated 8-9-2010 of the
                                 High Court of Bombay in WP No. 1325 of 2010
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 2
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 3 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   614                                                SUPREME COURT CASES                                                   (2012) 6        sec
                           Invocation of General Anti-Avoidance Rules (GAAR) like look
                   through and limitation of benefits (LOB) vis-a-vis invocation of Judicial
                   Anti-Avoidance Rules (JAAR) like substance over form, nature and character                                                                               a
                   of transaction, piercing corporate veil, true beneficial ownership or alter ego,
                   participative investment, preordained transaction and fiscal nullity if still
                   warranted after application of look at principle
                       - Cardinal importance for impugned transaction to have some genuine
                   corporate, commercial, economic or business purpose to establish its
                   legitimacy as a tax planning device                                                                                                                      b
                       - Application of these principles in context of foreign direct investment
                   (FDI) - Diversification of corporate holding structure to take advantage of
                   tax havens for tax planning purposes - Permissibility of - Exit by one
                   foreign investor coupled with continuity of business by transferee investor,
                   as strong indicium of legitimacy of transaction
                                                                                                                                                                            C
                        - Firstly, reiterated (per curiam), legitimate avoidance of tax liability
                   i.e. strategic tax planning is permissible provided it is within framework of
                   law - It is only colourable devices, dubious methods and subterfuges to
                   evade tax which are impermissible - A subject is not to be taxed by
                   inference or analogy, but only by the plain words of a statute applicable to
                   facts and circumstances of each case - It is a cornerstone of the law that
                   every taxpayer is entitled to arrange his affairs so that his taxes shall be as d
                   low as possible and he is not bound to choose that pattern which will
                   replenish Treasury - Fact that motive for a transaction is to avoid tax does
                   not invalidate it unless a particular enactment so provides; but it is essential
                   that the transaction has some economic or commercial substance
                       - Secondly, held (per curiam), to determine whether a transaction or
                                                                                                                                                                            e
                   device is legitimate or colourable, it is task of Revenue and court to
                   ascertain true legal nature of transaction concerned by first applying look at
                   principle i.e. by looking at the entire impugned transaction as a whole and
                   not by adopting a dissecting approach nor by looking at the impugned
                   transaction isolated from the context to which it properly belongs -
                   Revenue or court cannot start with question as to whether transaction was a
                   tax evasion device but should first apply look at test to ascertain its true                                                                             f
                   legal nature - If, upon application of look at test Revenue still establishes
                   abuse or intent to evade tax, then abovestated JAAR may be applied -
                   JAAR can be applied even in the absence of any statutory authorisation to
                   that effect (see for details, Sixthly, below) - However, court may apply
                   GAAR like look through principle or limitation of benefits (LOB) principle
                   only if statute or treaty concerned expressly incorporates said principle(s)                                                                             g
                       - Thirdly, in context of FDI the above principles (in Secondly) amount
                   to determining if transaction is a participative investment in which case it
                   shall qualify as legitimate tax planning, or it is a preordained tax evading
                   transaction in which case it shall be struck down as a colourable device -
                   Holistic view of transaction is to be adopted so as not to discourage genuine
                   FDI into India - For a transaction to be a declared a fiscal nullity there                                                                               h
                   should be a set of preordained steps inserted for no commercial purpose
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 3
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 4 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                            VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     615
                                   Fourthly, to determine whether a transaction/FOi is legitimate/
                          participative or colourable/preordained Revenue/courts must consider
                  a       following parameters: (i) duration and timing of coming into existence of
                          holding structure or part thereof via which FDI in question entered India;
                          (ii) period of business operation in India; (iii) generation of taxable revenues
                          in India; (iv) time of exit from India; and (v) continuity of business on exit in
                          India - Existence of stable business over a period of time is an indication of
                          participative investment
                               - Fifthly, exit right secured by a foreign investor by itself, and exit
                  b       thereupon from India does not necessarily lead to inference of tax evasion
                          when transaction otherwise appears bona fide - Exit is an important right
                          of an investor in every strategic investment - Exit by one investor coupled
                          with continuity of business by transferee investor is an important tell-tale
                          circumstance which indicates legitimate commercial/business substance of
                          the transaction, indicating its nature as a legitimate participative investment
                  C       venture
                               - Sixthly, so as to invoke JAAR of "substance over form", "nature and
                          character of transaction", "piercing of corporate veil", "true beneficial
                          ownership or alter ego" and fiscal nullity, onus is on Revenue to establish
                          that dominant purpose of transaction or holding structure is a sham or tax
                          evasion - This must be done by first applying the look at test (see for details
                          Secondly, above) upon a review of all the facts and circumstances
                  d       surrounding impugned transaction and adopting a holistic view -
                          Existence of a genuine corporate or business purpose as the basis for
                          impugned transaction is evidence that impugned transaction is not a
                          colourable or artificial device -        However, stronger the evidence of
                          colourable device, more compelling must be the corporate business purpose
                          underlying the impugned transaction to overcome evidence of a colourable
                   e      device - For instance, if it is established that corporate holding structure is
                          being used for circular trading, round tripping, bribery or has no real
                          commercial/business worth or purpose, then Revenue may resort to the
                          abovesaid JAAR and impose tax ignoring titular entity
                               - Seventhly, it is a common practice in international law, which is the
                          basis of international taxation, for foreign investors to invest in Indian
                          companies through an interposed foreign holding or operating company,
                   f      such as a Cayman Islands or Mauritius-based company (i.e. tax haven based
                          companies) for both tax and business purposes - Tax havens may be
                          utilised by diversification of corporate structure for sound commercial and
                          legitimate tax planning reasons - To prevent tax avoidance, proper course
                          is to update laws - However, courts and Revenue authorities can go behind
                          outward cloak and investigate real purpose - Burden to prove that
                  g       corporate restructuring is not for bona fide purpose, is on Revenue (again,
                          principles in Secondly and Sixthly become applicable)
                               - Eighthly, (per Radhakrishnan, J.), abus de droit "abuse of rights
                          doctrine", not to be imported into India
                               - Thus, on facts held (per curiam), impugned transaction between
                          HTIL and appellant VIH, when looked at, not a sham nor tax evasion device
                  h
                          nor a preordained tax evasive transaction nor a fiscal nullity as it was
                          entered into for a genuine business/commercial purpose - These business/
                          commercial purposes, explained in detail - It was a bona fide participative
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 4
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 5 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   616                                                SUPREME COURT CASES                                                   (2012) 6        sec
                   investment which had to be viewed holistically - Hutchison structure had
                   genuine business presence in India for a fairly long time, invested
                   significantly in India and contributed significantly to Indian revenues -        a
                   Revenue overlooked fact that the impugned share purchase agreement
                   dt. 11-2-2007 (SPA) between HTIL to VIH was a single transaction involving
                   transfer of CGP share alone - Separate values could not therefore be
                   assigned to different rights and benefits flowing from it (none of which were
                   property rights other than the share itself), nor could the transfer of some
                   underlying asset situate in India be divined, as erroneously contended by
                   Revenue and held by High Court (see for details Shortnote V) - Lastly, b
                   Hutchison's exit from India could not be doubted as a tax evasion device
                   when control of telecom business in India which stood transferred from
                   Hutchison to Vodafone via the impugned transaction, had been continued by
                   Vodafone, and continued to contribute significantly to Indian economy and
                   Indian revenues thereafter - Thus, it could not be said that the intervened
                   entity CGP had no business or commercial purpose in execution of c
                   impugned SPA - Income Tax Act, 1961, S. 9(l)(i) sub-clause (4) and
                   Ss. 5(2)(b), 6(3) and 2(14) & (42)
                        D. Income Tax - Tax Planning/fax Avoidance or Tax evasion -
                   General Anti-Avoidance Rules (GAAR)/Judicial Anti-Avoidance Rules
                   (JAAR) - Judicial initiative in India - Held, GAAR are already in place
                   by means of legal precedents in India - GAAR therefore not a new concept d
                   for India - Deficiencies in present Indian concept and its effect - Lack of
                   clarity and absence of appropriate statutory and treaty provisions regarding
                   circumstances in which JAAR like substance over form, nature and character
                   of transaction, piercing corporate veil, true beneficial ownership or alter ego,
                   participative investment, preordained transaction and fiscal nullity would
                   apply, held, has generated litigation
                        E. Income Tax - Non-residents/Offshore transactions - Tax haven or e
                   financial haven -       Shell company -        Meanings of', explained (per
                   Radhakrishnan, J.) - Tax havens are places where there is considerable
                   latitude in taxation - Shell company (a pejorative usage) exists on paper
                   only and is used for investment purpose principally to evade tax
                        F. Income Tax - Tax Planning/fax Avoidance or Tax evasion - Foreign
                   investments in India - Sources of - Overseas companies - Misuse of -             f
                   Need for updation of laws - Creation of adequate regulatory mechanism to
                   prevent tax evasion - Offshore Finance Centres (OFC) - Joint Ventures
                   (JVs)-Wholly owned subsidiaries (WOS) -What are -Permissibility in
                   law - Uses and misuses highlighted - Vodafone-Hutchison offshore deal
                   regarding CGP sale which led to transfer of controlling interest in Hutch/
                   Vodafone India, held (per Radhakrishnan, J.), exposes loopholes in existing
                   Indian set up through which foreign companies could dodge tax authorities g
                   -    Besides, there must be certainty in foreign investment policy -
                   Appropriate regulatory measures therefore urgently needed - India can
                   take benefit from experience of other countries and bring its laws in tune
                   with present day realities                      (Paras 183 to 186, 251 and 252)
                        G. Industry, Trade, Development and Business Laws - Foreign Trade
                   and Investment - Foreign direct investment (FDI) - Provision for exit h
                   option - Judicial Anti-Avoidance Rules (JAAR) - Applicability of -
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 5
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 6 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                            VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     61 7
                          Judicial review - Scope of - Held (per curiam), exit is an important right
                          of an investor in every strategic investment - Exit coupled with continuity
                  a       of business is an important tell-tale circumstance which indicates legitimate
                          commercial/business substance of the transaction, indicating its nature as a
                          legitimate participative investment venture - A foreign investor protects
                          himself by providing exit route on account of several business reasons,
                          primarily to withdraw his capital if unfavourable circumstances develop in
                          foreign land - Such a decision being for purely commercial purposes, is
                          generally not susceptible to judicial review (but see Shortnote C, Secondly
                  b       and Sixthly for extent, mode and manner of judicial intervention
                          permissible) - Public Law and Private Law - Limits of Public Law -
                          Administrative Law -Judicial Review - Limits of judicial review
                              H. Income Tax -         Corporate taxation -      Holding structures -
                          Subsidiaries - Taxation of company, shareholders, holding company and
                          subsidiaries, all individually and independently - Holding structures -
                  C       Legal basis - Separate entity principle, explained - Subsidiaries -
                          Misuse of, for tax evasion and other fraudulent purposes - Court's duty to
                          intervene - Incorporated company as a legal person different from its
                          shareholders - Subsidiary too an independent legal person - Company's
                          income different from shareholders' income - Problems arising in existing
                          legal set-up - Tax havens like Cayman Islands, Mauritius, etc. being
                          misused to some extent by corporate world for tax evasion - Existing legal
                  d
                          position extensively explained (per curiam) - Loopholes, pointed out -
                          Companies Act, 1956, Ss. 4, 12, 34 and 36
                              I. Corporate Laws - Company Law - Corporate structure - Holding
                          structures - Subsidiaries - Reasons for creation of - Modes by which
                          corporate holding structure consisting of parenUholding company and
                          subsidiaries might come into existence - Efficient management of business
                   e      through smaller entities having their own legal existence - Permissibility in
                          law to have sub-entities - Working of corporate group as a family -
                          Principle of internal co-relation - Explained in detail - Companies Act,
                          1956, Ss. 4, 12, 34, 36 and 394
                              J. Corporate Laws -         Company Law -        Corporate structure -
                          Subsidiary vis-a-vis parent/holding company -           Control exercised by
                   f      parent/holding company - Effect, if any, (1) on subsidiary's independent
                          legal existence, and (2) on determination of residence of parent company or
                          subsidiary, for tax purposes -         Absolute or persuasive control -
                          Determination of - Effect of absolute control being exercised by parent/
                          holding company over subsidiary where subsidiary can be considered a
                          "puppet" -       Position in general, and with regard to multinational
                  g       companies (MNCs)/transnational companies (TNCs) - Impact of extent of
                          control on taxation - Separate existence of subsidiary if to be ignored
                          where control is all pervasive (on the legal nature of controlling interest in a
                          company see Shortnote Z)
                              -    Subsidiary, held, despite control exercised by parent/holding
                          company, retains its own legal existence and ownership of its own assets
                          because Directors of subsidiary owe responsibility to their own company
                  h       rather than to parent/holding company - Besides, assets of subsidiary, on
                          winding up, vest in liquidator and not in parent/holding company -
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 6
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 7 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                   618                                                SUPREME COURT CASES                                                   (2012) 6        sec
                   Steering interference by parent company is decisive test to determine
                   whether subsidiary is a puppet of parent company - Close cooperation
                   between parent and subsidiary is desirable, yet in law, subsidiary is bound                                                                              a
                   to protect its own interests - Subsidiaries of multinational companies do
                   enjoy a great deal of autonomy in countries where they operate but it may
                   not be so in case of one-man parent company
                       - Hence, ordinarily, residence of both parent company and subsidiary
                   company(ies) for tax purposes shall be taken to be place where they are
                   incorporated or registered                                                                                                                               b
                       - However, where subsidiary's Executive Directors' competencies are
                   transferred to other persons/bodies or where subsidiary's Executive
                   Directors' decision-making has become fully subordinate to parent/holding
                   company with consequence that subsidiary's Executive Directors are no
                   more than puppets, then the turning point in respect of subsidiary's place of
                   residence comes about, (or parent company could be deemed to be a
                                                                                                                                                                            C
                   resident of place where downstream subsidiary is incorporated, which was
                   Revenue's key argument in present case)
                       - On facts held, parent company HTIL, enjoyed only persuasive
                   control over downstream Indian subsidiary HEL - HEL was therefore not
                   a mere puppet - Separate existence of HEL could therefore not be ignored
                   for purpose of determining tax liability of its offshore holding companies,
                   HTIL and appellant herein, VIH i.e. HTILNIH could not be held to have a                                                                                  d
                   tax presence in India based on the contention that HEL was their puppet in
                   India - Companies Act, 1956 - Ss. 4, 12, 34, 36 and 456 - Income Tax -
                   Corporate taxation - Income Tax Act, 1961, Ss. 9, 163 and 195
                       K. Income Tax - Tax residence - Corporate taxation - Holding
                   structure - Determination of residence of upstream parent company or
                   downstream subsidiary for tax purposes - Key factor would be if one is                                                                                   e
                   "puppet" of another i.e. there is no genuine separate existence of one of
                   them - Companies Act, 1956, S. 34
                       L. Corporate Laws -        Company Law - Multinational companies
                   (MNCs)ffransnational companies (TNCs) - Subsidiaries - Operations of
                   - Held, have to conform to local laws and therefore must, and usually do,
                   have autonomy, and exist as independent legal entities - Companies Act,                                                                                  f
                   1956, Ss. 4, 12, 34 and 36
                       M . Corporate Laws - Company Law - Corporate structure -
                   Holding company - Definition - Holding company is a company having
                   sufficient shares power to control affairs of a subsidiary including
                   appointment of Directors, though holding company and subsidiary company
                   retain their independent and separate legal existence - Companies Act,
                   1956, Ss. 4, 12, 34 and 36                                                                                                                               g
                       N. Accounts, Accountants and Accountancy - Corporate accounts -
                   Accounts of parent company and its subsidiaries - Composite accounts and
                   separate accounts - Parameters laid down (per Radhakrishnan, J.) -
                   Companies Act, 1956, Ss. 209 and 4
                       This matter concerned a tax dispute involving the Vodafone Group with the
                   Indian Tax Auth01ities (the Revenue) in relation to the acquisition by Vodafone                                                                          h
                   International Holdings BV (VIH) a company resident for tax purposes in the
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 7
                         Web Edition, Copyright © Document
                           Friday, August 13, 2021
              Printed For: Mr. Wayne Page
                                                  2021     19-9 Filed 08/14/21 Page 8 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                            VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     619
                          Netherlands, of the entire share capital of CGP Investments (Holdings) Ltd.
                          (CGP) a company resident for tax purposes in the Cayman Islands (Cl) vide the
                  a       share purchase agreement (SPA) dated 11-2-2007, by purchasing the sole 100%
                          share in CGP (the CGP share) from Hutchison Telecommunications International
                          Ltd. (Cl) (HTIL), also incorporated in the Cayman Islands and a part of the
                          Hutchison Group (HTIL), whose stated aim, according to the Revenue, was
                          "acquisition of 67% controlling interest in HEL", HEL being a company resident
                          for tax purposes in India, which was disputed by the appellant saying that VIH
                          had agreed to acquire companies which in turn controlled a 67% interest, but not
                  b       controlling interest in Hutchison Essar Ltd. (HEL).
                               According to the appellant, CGP indirectly held through other companies
                          52% shareholding interest in HEL as well as options to acquire a further 15%
                          shareholding interest in HEL, subject to relaxation of FDI norms. The remaining
                          33% in HEL was held by Essar Group (Essar), an Indian business conglomerate.
                          In short, the Revenue sought to tax the capital gains arising from the sale of the
                          share capital of CGP on the basis that CGP, whilst not a tax resident in India,
                  C
                          held the underlying Indian assets.
                               Rejecting all tl1e contentions of the Revenue and allowing the appeal, the
                          Supreme Court
                          Held:
                             Per Kapadia, C.J. (for himself and Kumar, J.; Radhakrishnan, J., concurring)
                  d          The Look At Principle
                               FDI flows towards locations with a strong governance infrastrncture which
                          includes enactment of laws and how well the legal system works. Certainty is
                          integral to the rule of law. Certainty and stability fom1 the basic foundation of
                          any fiscal system. Tax policy certainty is crucial for taxpayers (including foreign
                          investors) to make rational economic choices in the most efficient manner. Legal
                          doctrines like "limitation of benefits" and "look through" are matters of policy. It
                   e      is for the Government of the day to have them incorporated in the treaties and in
                          the laws so as to avoid conflicting views. Investors should know where they
                          stand. It also helps the tax administration in enforcing the provisions of the
                          taxing laws. The question of providing a "look through" in the statute or in the
                          treaty is a matter of policy. It is to be expressly provided for in the statute or in
                          the treaty. Similarly, limitation of benefits has to be expressly provided for in the
                   f      treaty. Such clauses cannot be read into the section by interpretation.
                                                                                            (Paras 180 and 93)
                               The correct legal position can be stated as follows. The principle in
                          Westminster, 1936 AC 1 (HL), is that given that a document or transaction is
                          genuine, the court cannot go behind it to some supposed underlying substance.
                          The said principle has been reiterated in subsequent English judgments as "the
                          cardinal principle". Ramsay, 1982 AC 300 (HL), held that Westminster case did
                  g       not compel the court to look at a document or a transaction isolated from the
                          context to which it properly belonged. It is the task of the court to ascertain the
                          legal nature of the transaction and while doing so it has to look at the entire
                          transaction as a whole and not to adopt a dissecting approach. In the present
                          case, the Revenue has adopted a dissecting approach at the Department level.
                          Ramsay case did not discard Westminster case but read it in the proper context
                  h       by which a "device" which was colourable in nature had to be ignored as a fiscal
                          nullity. Thus, Ramsay case lays down a principle of statutory interpretation
                          rather than an over-arching anti-avoidance doctrine imposed upon tax laws.
~cccc®
!ONLINEf
             Case  1:21-cv-00396-RJL
              SCC Online
              Page 57
                         Web Edition, Copyright © Document

              Printed For: Mr. Wayne Page
                                                  2021
                            Friday, August 13, 2021
                                                           19-9 Filed 08/14/21 Page 9 of 19

              SCC Online Web Edition: http://www.scconline.com
              TruePrint™ source: Supreme Court Cases
True Prinf
              -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                            VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     669
                                                                                     (Kapadia, C.J.)
                          with legal independence vis-a-vis their shareholders/participants. It is fairly
                  a       well accepted that a subsidiary and its parent are totally distinct taxpayers.
                          Consequently, the entities subject to income tax are taxed on profits derived
                          by them on stand-alone basis, irrespective of their actual degree of economic
                          independence and regardless of whether profits are reserved or distributed to
                          the shareholders/participants. Furthermore, shareholders/participants that are
                          subject to (personal or corporate) income tax, are generally taxed on profits
                  b       derived in consideration of their shareholding/participations, such as capital
                          gains. Nowadays, it is fairly well settled that for tax treaty purposes a
                          subsidiary and its parent are also totally separate and distinct taxpayers.
                               73. It is generally accepted that the group parent company is involved in
                          giving principal guidance to group companies by providing general policy
                          guidelines to group subsidiaries. However, the fact that a parent company
                  C       exercises shareholder's influence on its subsidiaries does not generally imply
                          that the subsidiaries are to be deemed residents of the State in which the
                          parent company resides. Further, if a company is a parent company, that
                          company's executive director(s) should lead the group and the company's
                          shareholder's influence will generally be employed to that end. This
                          obviously implies a restriction on the autonomy of the subsidiary's executive
                  d       Directors. Such a restriction, which is the inevitable consequence of any
                          group structure, is generally accepted, both in corporate and tax laws.
                               74. However, where the subsidiary's executive Directors' competences
                          are transferred to other persons/bodies or where the subsidiary's executive
                          Directors' decision making has become fully subordinate to the holding
                          company with the consequence that the subsidiary's executive Directors are
                   e      no more than puppets then the turning point in respect of the subsidiary's
                          place of residence comes about. Similarly, if an actual controlling non-
                          resident enterprise (NRE) makes an indirect transfer through "abuse of
                          organisation form/legal form and without reasonable business purpose"
                          which results in tax avoidance or avoidance of withholding tax, then the
                          Revenue may disregard the form of the arrangement or the impugned action
                   f      through use of non-resident holding company, recharacterise the equity
                          transfer according to its economic substance and impose the tax on the actual
                          controlling non-resident enterprise. Thus, whether a transaction is u sed
                          principally as a colourable device for the distribution of earnings, profits and
                          gains, is determined by a review of all the facts and circumstances
                          surrounding the transaction. It is in the above cases that the principle of
                  g       lifting the corporate veil or the doctrine of substance over form or the concept
                          of beneficial ownership or the concept of alter ego arises. There are many
                          circumstances, apart from the one given above, where separate existence of
                          different companies, that are part of the same group, will be totally or partly
                          ignored as a device or a conduit (in the pejorative sense).
                               75. The common law jurisdictions do invariably impose taxation against
                  h       a corporation based on the legal principle that the corporation is "a person"
                          that is separate from its members. It is the decision of the House of Lords in
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 58
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 10 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    670                                                SUPREME COURT CASES                                                   (2012) 6 sec
                    Salomon v. Salomon and Co. Ltd. 8 that opened the door to the formation of a
                    corporate group. If a "one man" corporation could be incorporated, then it
                    would follow that one corporation could be a subsidiary of another. This legal a
                    principle is the basis of holding structures.
                         76. It is a common practice in international law, which is the basis of
                    international taxation, for foreign investors to invest in Indian companies
                    through an interposed foreign holding or operating company, such as a
                    Cayman Islands or Mauritius-based company for both tax and business
                    purposes. In doing so, foreign investors are able to avoid the lengthy approval b
                    and registration processes required for a direct transfer (i.e. without a foreign
                    holding or operating company) of an equity interest in a foreign invested
                    Indian company. However, taxation of such holding structures very often
                    gives rise to issues such as double taxation, tax deferrals and tax avoidance.
                         77. In this case, we are concerned with the concept of General Anti-
                    Avoidance Rule (GAAR). In this case, we are not concerned with treaty c
                    shopping but with the anti-avoidance rules. The concept of GAAR is not new
                    to India since India already has a judicial anti-avoidance rule, like some other
                    jurisdictions. Lack of clarity and absence of appropriate provisions in the
                    statute and/or in the treaty regarding the circumstances in which judicial anti-
                    avoidance rules would apply has generated litigation in India.
                         78. Holding structures are recognised in corporate as well as tax laws. d
                    Special purpose vehicles (SPVs) and holding companies have a place in legal
                    structures in India, be it in company law, the Takeover Code under SEBI* or
                    even under the income tax law.
                         79. When it comes to taxation of a holding structure, at the threshold, the
                    burden is on the Revenue to allege and establish abuse, in the sense of tax
                    avoidance in the creation and/or use of such structure(s). In the application of e
                    a judicial anti-avoidance rule, the Revenue may invoke the "substance over
                    form" principle or "piercing the corporate veil" test only after it is able to
                    establish on the basis of the facts and circumstances surrounding the
                    transaction that the impugned transaction is a sham or tax avoidant. To give an
                    example, if a structure is used for circular trading or round tripping or to pay
                    bribes then such transactions, though having a legal form, should be f
                    discarded by applying the test of fiscal nullity. Similarly, in a case where the
                    Revenue finds that in a holding structure an entity which has no
                    commercial/business substance has been interposed only to avoid tax then in
                    such cases applying the test of fiscal nullity it would be open to the Revenue
                    to discard such interpositioning of that entity. However, this has to be done at
                    the threshold.
                         80. In this connection, we may reiterate the "Zook at" principle g
                    enunciated in Ramsay5 in which it was held that the Revenue or the Court
                    must Zook at a document or a transaction in a context to which it properly
                    belongs to. It is the task of the Revenue/Court to ascertain the legal nature of
                       8 1897 AC 22: (1895-99) All ER Rep 33 (HL)
                       * Ed.: Securities and Exchange Board of India (Substantial Acquisition of Shares and Takeovers)                                                       h
                         Regulations, 2011
                       5 Ramsay (W.T.) Ltd. v. !RC, 1982 AC 300: (1981) 2 WLR 449 : (1981) 1 All ER 865 (HL)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 59
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 11 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                             VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     671
                                                                                      (Kapadia, C.J.)
                           the transaction and while doing so it has to look at the entire transaction as a
                   a       whole and not to adopt a dissecting approach. The Revenue cannot start with
                           the question as to whether the impugned transaction is a tax deferment/saving
                           device but that it should apply the "look at" test to ascertain its true legal
                           nature [see Craven v. White (Stephen)7 which further observed that genuine
                           strategic tax planning has not been abandoned by any decision of the English
                           Courts till date].
                   b            81. Applying the above tests, we are of the view that every strategic
                           foreign direct investment coming to India, as an investment destination,
                           should be seen in a holistic manner. While doing so, the Revenue/courts
                           should keep in mind the following factors: the concept of participation in
                           investment, the duration of time during which the holding structure exists;
                           the period of business operations in India; the generation of taxable revenues
                   C
                           in India; the timing of the exit; the continuity of business on such exit.
                                82. In short, the onus will be on the Revenue to identify the scheme and
                           its dominant purpose. The corporate business purpose of a transaction is
                           evidence of the fact that the impugned transaction is not undertaken as a
                           colourable or artificial device. The stronger the evidence of a device, the
                           stronger the corporate business purpose must exist to overcome the evidence
                           of a device.
                   d
                           Whether Section 9 is a "look through" provision as submitted on behalf of
                           the Revenue?
                               83. According to the Revenue, if its primary argument (namely, that
                           HTIL has, under the SPA, directly extinguished its property rights in HEL
                           and its subsidiaries) fails, even then in any event, income from the sale of the
                   e       CGP share would nonetheless fall within Section 9 of the Income Tax Act,
                           1961 as that section provides for a "look through". In this connection, it was
                           submitted that the word "through" in Section 9 inter alia means "in
                           consequence of'. It was, therefore, argued that if transfer of a capital asset
                           situate in India happens "in consequence of' something which has taken place
                           overseas (including transfer of a capital asset), then all income derived even
                   f       indirectly from such transfer, even though abroad, becomes taxable in India.
                           That, even if control over HEL were to get transferred in consequence of
                           transfer of the CGP share outside India, it would yet be covered by Section 9.
                               84. We find no merit in the above submission of the Revenue.
                               85. At the outset, we quote hereinbelow the following sections of the
                           Income Tax Act, 1961:
                   g                "5. Scope of total income.-        *              *            *
                                    (2) Subject to the provisions of this Act, the total income of any
                               previous year of a person who is a non-resident includes all income from
                               whatever source derived which-
                                         (a) is received or is deemed to be received in India in such year by
                                    or on behalf of such person; or
                   h
                             7 1989 AC 398: (1988) 3 WLR42 3: (1988) 3 All ER 495 (HL)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 60
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 12 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    672                                                SUPREME COURT CASES                                                   (2012) 6        sec
                                       (b) accrues or arises or is deemed to accrue or arise to him in India
                                   during such year;
                                                                  *                              *                             *                                             a
                             9. Income deemed to accrue or arise in India.-(I) The following
                         incomes shall be deemed to accrue or arise in lndia-
                                  (i) all income accruing or arising, whether directly or indirectly,
                             through or from any business connection in India, or through or from
                              any property in India, or through or from any asset or source of income
                             in India, or through the transfer of a capital asset situate in India."
                         86. Section 9(l)(i) gathers in one place various types of income and                                                                                b
                    directs that income falling under each of the sub-clauses shall be deemed to
                    accrue or arise in India. Broadly there are four items of income. The income
                    dealt with in each sub-clause is distinct and independent of the other and the
                    requirements to bring income within each sub-clause, are separately noted.
                    Hence, it is not necessary that income falling in one category under any one
                    of the sub-clauses should also satisfy the requirements of the other sub-                                                                                C
                    clauses to bring it within the expression " income deemed to accrue or arise in
                    India" in Section 9(1)(i).
                         87. In this case, we are concerned with the last sub-clause of
                    Section 9(1 )(i) which refers to income arising from "transfer of a capital
                    asset situate in India". Thus, charge on capital gains arises on transfer of a
                    capital asset situate in India during the previous year. The said sub-clause                                                                             d
                    consists of three elements, namely, transfer, existence of a capital asset, and
                    situation of such asset in India. All three elements should exist in order to make
                    the last sub-clause applicable. Therefore, if such a transfer does not exist in the
                    previous year no charge is attracted. Further, Section 45 enacts that such
                    income shall be deemed to be the income of the previous year in which transfer
                    took place. Consequently, there is no room for doubt that such transfer should                                                                           e
                    exist during the previous year in order to attract the said sub-clause.
                         88. The fiction created by Section 9(l)(i) applies to the assessment of
                    income of non-residents. In the case of a resident, it is immaterial whether
                    the place of accrual of income is within India or outside India, since, in either
                    event, he is liable to be charged to tax on such income. But, in the case of a
                    non-resident, unless the place of accrual of income is within India, he cannot                                                                           f
                    be subjected to tax.
                         89. In other words, if any income accrues or arises to a non-resident,
                    directly or indirectly, outside India is fictionally deemed to accrue or arise in
                    India if such income accrues or arises as a sequel to the transfer of a capital
                    asset situate in India. Once the factum of such transfer is established by the
                    Department, then the income of the non-resident arising or accruing from                                                                                 g
                    such transfer is made liable to be taxed by reason of Section 5(2)(b) of the
                    Act. This fiction comes into play only when the income is not charged to tax
                    on the basis of receipt in India, as receipt of income in India by itself attracts
                    tax whether the recipient is a resident or non-resident. This fiction is brought
                    in by the legislature to avoid any possible argument on the part of the non-
                    resident vendor that profit accrued or arose outside India by reason of the
                    contract to sell having been executed outside India. Thus, income accruing or                                                                            h
                    arising to a non-resident outside India on transfer of a capital asset situate in
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 61
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 13 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                             VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     673
                                                                                      (Kapadia, C.J.)
                           India is fictionally deemed to accrue or arise in India, which income is made
                   a       liable to be taxed by reason of Section 5(2)(b) of the Act. This is the main
                           purpose behind enactment of Section 9(1 )(i) of the Act.
                                90. We have to give effect to the language of the section when it is
                           unambiguous and admits of no doubt regarding its interpretation, particularly
                           when a legal fiction is embedded in that section. A legal fiction has a limited
                           scope. A legal fiction cannot be expanded by giving purposive interpretation
                   b
                           particularly if the result of such interpretation is to transform the concept of
                           chargeability which is also there in Section 9(l)(i), particularly when one
                           reads Section 9(l)(i) with Section 5(2)(b) of the Act. What is contended on
                           behalf of the Revenue is that under Section 9(l)(i) it can " look through" the
                           transfer of shares of a foreign company holding shares in an Indian company
                           and treat the transfer of shares of the foreign company as equivalent to the
                           transfer of the shares of the Indian company on the premise that
                   C       Section 9(l)(i) covers direct and indirect transfers of capital assets.
                                91. For the above reasons, Section 9(l)(i) cannot by a process of
                           interpretation be extended to cover indirect transfers of capital assets/property
                           situate in India. To do so, would amount to changing the content and ambit of
                           Section 9(l)(i). We cannot rewrite Section 9(l)(i). The legislature has not used
                           the words indirect transfer in Section 9(l)(i). If the word indirect is read into
                   d       Section 9(l)(i), it would render the express statutory requirement of the
                           fourth sub-clause in Section 9(l)(i) nugatory. This is because Section 9(l)(i)
                           applies to transfers of a capital asset situate in India. This is one of the
                           elements in the fourth sub-clause of Section 9(l)(i) and if indirect transfer of
                           a capital asset is read into Section 9(l)(i) then the words capital asset situate
                           in India would be rendered nugatory. Similarly, the words "underlying asset"
                    e      do not find place in Section 9(l)(i). Further, "transfer" should be of an asset
                           in respect of which it is possible to compute a capital gain in accordance with
                           the provisions of the Act. Moreover, even Section 163(l)(c) is wide enough
                           to cover the income whether received directly or indirectly. Thus, the words
                           "directly or indirectly" in Section 9(l)(i) go with the "income" and not with
                           "the transfer of a capital asset (property)".
                    f           92. Lastly, it may be mentioned that the Direct Taxes Code (DTC) Bill,
                           2010 proposes to tax income from transfer of shares of a foreign company by
                           a non-resident, where at any time during 12 months preceding the transfer,
                           the fair market value of the assets in India, owned directly or indirectly, by
                           the company, represents at least 50% of the fair market value of all assets
                           owned by the company. Thus, the DTC Bill, 2010 proposes taxation of
                   g       offshore share transactions. This proposal indicates in a way that indirect
                           transfers are not covered by the existing Section 9(l)(i) of the Act. In fact,
                           the DTC Bill, 2009 expressly stated that income accruing even from indirect
                           transfer of a capital asset situate in India would be deemed to accrue in India.
                           These proposals, therefore, show that in the existing Section 9(l)(i) the word
                           indirect cannot be read on the basis of purposive construction.
                                93. The question of providing "look through" in the statute or in the
                   h
                           treaty is a matter of policy. It is to be expressly provided for in the statute or
                           in the treaty. Similarly, limitation of benefits has to be expressly provided for
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 62
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 14 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    674                                                SUPREME COURT CASES                                                   (2012) 6        sec
                    in the treaty. Such clauses cannot be read into the section by interpretation.
                    For the foregoing reasons, we hold that Section 9(1)(i) is not a "look
                    through" provision.                                                                                                                                      a
                    Transfer of HT/L's property rights by extinguishment?
                        94. The primary argument advanced on behalf of the Revenue was that
                    the SPA, commercially construed, evidences a transfer of HTIL's property
                    rights by their extinguishment. That, HTIL had, under the SPA, directly
                    extinguished its rights of control and management, which are property rights,
                    over HEL and its subsidiaries and, consequent upon such extinguishment, b
                    there was a transfer of capital asset situated in India.
                        95. In support, the following features of the SPA were highlighted:
                             (i) The right of HTIL to direct a downstream subsidiary as to the
                        manner in which it should vote. According to the Revenue, this right was
                        a property right and not a contractual right. It vested in HTIL as HTIL
                        was a parent company i.e. a 100% shareholder of the subsidiary;             C
                             (ii) According to the Revenue, the 2006 Shareholders/Framework
                        Agreements had to be continued upon transfer of control of HEL to VIH
                        so that VIH could step into the shoes of HTIL. According to the Revenue,
                        such continuance was ensured by payment of money to AS and AG by
                        VIH failing which AS and AG could have walked out of those
                        agreements which would have jeopardised VIH's control over 15% of the d
                        shares of HEL and, consequently, the stake of HTIL in TII would have
                        stood reduced to minority;
                             (iii) Termination of IDFC Framework Agreement of 2006 and its
                        substitution by a fresh framework agreement dated 5-6-2007, as
                        wananted by SPA;
                             (iv) Termination of term sheet agreement dated 5-7-2003. According e
                        to the Revenue, that term sheet agreement was given effect to by Clause
                        5.2 of the SPA which gave Essar the right to tag along with HTIL and
                        exit from HEL. That, by a specific settlement agreement dated 15-3-2007
                        between HTIL and Essar, the said term sheet agreement dated 5-7-2003
                        stood terminated. This, according to the Revenue, was necessary because
                        the term sheet bound the parties;                                           f
                             (v) The SPA ignores legal entities interposed between HTIL and HEL
                        enabling HTIL to directly nominate the Directors on the Board of HEL;
                             (vi) Qua management rights, even if the legal owners of HEL's shares
                        (Mauritius entities) could have been directed to vote by HTIL in a
                        particular manner or to nominate a person as a Director, such rights
                        existed dehors the CGP share;                                               g
                             (vii) Vide Clause 6.2 of the SPA, HTIL was required to exercise
                        voting rights in the specified situations on the diktat of VIH ignoring the
                        legal owner of the CGP share [HTIHL (BVI)]. Thus, according to the
                        Revenue, HTIL ignored its subsidiaries and was exercising the voting
                        rights qua the CGP and the HEL shares directly, ignoring all the
                        intermediate subsidiaries which are 100% held and which are h
                        non-operational. According to the Revenue, extinguishment took place
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 63
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 15 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                             VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     675
                                                                                      (Kapadia, C.J.)
                                dehors the CGP share. It took place by virtue of various clauses of SPA
                   a            as HTIL itself disregarded the corporate structure it had set up;
                                    (viii) As a holder of 100% shares of downstream subsidiaries, HTIL
                                possessed de facto control over such subsidiaries. Such de facto control
                                was the subject-matter of the SPA.
                                96. At the outset, we need to reiterate that in this case we are concerned
                           with the sale of shares and not with the sale of assets, itemwise. The facts of
                   b       this case show sale of the entire investment made by HTIL, through a top
                           company viz. CGP, in the Hutchison structure. In this case we need to apply
                           the "look at" test. In the impugned judgment, the High Court has rightly
                           observed that the arguments advanced on behalf of the Department
                           vacillated. The reason for such vacillation was adoption of "dissecting
                           approach" by the Department in the course of its arguments. Ramsay5
                   C       enunciated the look at test. According to that test, the task of the Revenue is to
                           ascertain the legal nature of the transaction and, while doing so, it has to look
                           at the entire transaction holistically and not to adopt a dissecting approach.
                                97. One more aspect needs to be reiterated. There is a conceptual
                           difference between a preordained transaction which is created for tax
                           avoidance purposes, on the one hand, and a transaction which evidences
                   d       investment to participate in India. In order to find out whether a given
                           transaction evidences a preordained transaction in the sense indicated above
                           or investment to participate, one has to take into account the factors
                           enumerated hereinabove, namely, duration of time during which the holding
                           structure existed, the period of business operations in India, generation of
                           taxable revenue in India during the period of business operations in India, the
                    e      timing of the exit, the continuity of business on such exit, etc.
                                98. Applying these tests to the facts of the present case, we find that the
                           Hutchison structure has been in place since 1994. It operated during the
                           period 1994 to 11-2-2007. It has paid income tax ranging from Rs 3 crores to
                           Rs 250 crores per annum during the period 2002-2003 to 2006-2007. Even
                           after 11-2-2007, taxes are being paid by VIH ranging from Rs 394 crores to
                    f      Rs 962 crores per annum during the period 2007-2008 to 2010-2011 (these
                           figures are apart from indirect taxes which also run in crores). Moreover, the
                           SPA indicates "continuity" of the telecom business on the exit of its
                           predecessor, namely, HTIL. Thus, it cannot be said that the structure was
                           created or used as a sham or tax avoidant. It cannot be said that HTIL or VIH
                           was a "fly by night" operator/short-time investor.
                   g            99. If one applies the look at test discussed hereinabove, without
                           invoking the dissecting approach, then, in our view, extinguishment took
                           place because of the transfer of the CGP share and not by virtue of various
                           clauses of SPA. In a case like the present one, where the structure has existed
                           for a considerable length of time generating taxable revenues right from 1994
                           and where the court is satisfied that the transaction satisfies all the parameters
                   h       of "participation in investment" then in such a case the court need not go into
                              5 Ramsay (WT) Ltd. v. /RC, 1982 AC 300: (1981) 2 WLR449: (1981) 1 All ER 865 (HL)
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 64
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 16 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    676                                                SUPREME COURT CASES                                                   (2012) 6        sec
                    the questions such as de facto control versus legal control, legal rights versus
                    practical rights, etc.
                         100. Be that as it may, did HTIL possess a legal right to appoint Directors                                                                         a
                    onto the board of HEL and as such had some "property right" in HEL? If not,
                    the question of such a right getting "extinguished" will not arise. A legal right
                    is an enforceable right. Enforceable by a legal process. The question is what
                    is the nature of the "control" that a parent company has over its subsidiary. It
                    is not suggested that a parent company never has control over the subsidiary.
                    For example, in a proper case of "lifting of corporate veil", it would be                                                                                b
                    proper to say that the parent company and the subsidiary form one entity. But
                    barring such cases, the legal position of any company incorporated abroad is
                    that its powers, functions and responsibilities are governed by the law of its
                    incorporation. No multinational company can operate in a foreign
                    jurisdiction save by operating independently as a "good local citizen".
                         101. A company is a separate legal persona and the fact that all its shares                                                                         C
                    are owned by one person or by the parent company has nothing to do with its
                    separate legal existence. If the owned company is wound up, the liquidator,
                    and not its parent company, would get hold of the assets of the subsidiary. In
                    none of the authorities have the assets of the subsidiary been held to be those
                    of the parent unless it is acting as an agent. Thus, even though a subsidiary
                    may normally comply with the request of a parent company it is not just a
                    puppet of the parent company. The difference is between having power or                                                                                  d
                    having a persuasive position. Though it may be advantageous for parent and
                    subsidiary companies to work as a group, each subsidiary will look to see
                    whether there are separate commercial interests which should be guarded.
                         102. When there is a parent company with subsidiaries, is it or is it not
                    the law that the parent company has the "power" over the subsidiary. It
                    depends on the facts of each case. For instance, take the case of a one-man                                                                              e
                    company, where only one man is the shareholder perhaps holding 99% of the
                    shares, his wife holding 1 %. In those circumstances, his control over the
                    company may be so complete that it is his alter ego. But, in case of
                    multinationals it is important to realise that their subsidiaries have a great
                    deal of autonomy in the country concerned except where subsidiaries are
                    created or used as a sham. Of course, in many cases the courts do lift up a                                                                              f
                    corner of the veil but that does not mean that they alter the legal position
                    between the companies.
                         103. The Directors of the subsidiary under their articles are the managers
                    of the companies. If new Directors are appointed even at the request of the
                    parent company and even if such Directors were removable by the parent
                    company, such Directors of the subsidiary will owe their duty to their                                                                                   g
                    companies (subsidiaries). They are not to be dictated by the parent company if
                    it is not in the interests of those companies (subsidiaries). The fact that the
                    parent company exercises shareholders' influence on its subsidiaries cannot
                    obliterate the decision-making power or authority of its (subsidiary's)
                    Directors. They cannot be reduced to be puppets. The decisive cliterion is
                    whether the parent company's management has such steering interference with                                                                              h
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 85
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 17 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                             VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     697
                                                                                  (Radhakrishnan, J.)
                           acquisition of 100% interest in CGP and granting an option by Vodafone to
                   a       Indian Continent Investment Ltd. over a 5.6% stake in Bharti Airtel Ltd.
                           Bharti Infotel and Bharti Airtel conveyed their no-objection to Vodafone
                           purchasing direct or indirect interest in HEL.
                                199. Vodafone and HTIL then entered into a share and purchase
                           agreement (SPA) on 11-2-2007 whereunder HTIL had agreed to procure the
                           transfer of share capital of CGP by HTIBVI, free from all encumbrances and
                   b       together with all rights attaching or accruing together with assignments of
                           loan interest. HTIL on 11-2-2007 issued a side letter to Vodafone inter alia
                           stating that, out of the purchase consideration, up to US $80 million could be
                           paid to some of its Indian partners. HTIL had also undertaken that Hutchison
                           Telecommunication (India) Ltd. (HTM) , Omega and GSPL, would enter into
                           an agreed form "IDFC Transaction Agreement" as soon as practicable. On
                   C
                           11-2-2007, HTIL also sent a disclosure letter to Vodafone in terms of
                           Clause 9.4 of SPA - vendor warranties relating to consents and approvals,
                           wider group companies, material contracts, permits, litigation, arbitration and
                           governmental proceedings to limit HTIL liability.
                                200. Vodafone on 12-2-2007 made a public announcement to the
                           Securities and Exchange Commission, Washington (SEC), London Stock
                           Exchange and HK Stock Exchange stating that it had agreed to acquire a
                   d       controlling interest in HEL for a cash consideration of US $11.1 billion.
                           HTIL Chairman sent a letter to the Vice-Chairman of Essar Group on
                           14-2-2007 along with a copy of press announcement made by HTIL, setting
                           out the principal terms of the intended sale of HTIL of its equity and loans in
                           HEL, by way of sale of the CGP share and loan assignment to VIH.
                                201. Vodafone on 20-2-2007 filed an application with Foreign Investment
                   e       Promotion Board (FIPB) requesting it to take note of and grant approval
                           under Press Note 1 to the indirect acquisition by Vodafone of 51.96% stake in
                           HEL through an overseas acquisition of the entire share capital of CGP from
                           HTIL. HTIL made an announcement on HK Stock Exchange regarding the
                           intended use of proceeds from sale of HTIL's interest in HEL viz. declaring a
                           special dividend of HK $6.75 per share, HK $13.9 billion to reduce debt and
                   f       the remainder to be invested in telecommunication business, both for
                           expansion and towards working capital and general policies. Reference was
                           also made to the sale share and sale loans as being the entire issued share
                           capital of CGP and the loans owned by CGP/Array to an indirect WOS.
                                202. AG on 2-3-2007 sent a letter to HEL confirming that he was the
                           exclusive beneficial owner of his shares and was having full control over
                   g       related voting rights. Further, it was also stated that AG had received credit
                           support, but primary liability was with his companies. AS also sent a letter
                           on 5-3-2007 to FIPB confirming that he was the exclusive beneficial owner
                           of his shares and also of the credit support received. Essar had filed
                           objections with FIPB on 6-3-2007 to HTIL's proposed sale and on
                           14-3-2007, Essai· withdrew its objections.
                   h            203. FIPB on 14-3-2007 sent a letter to HEL pointing out that in filing of
                           HTIL before the US SEC in Form 6-K in the month of March 2006, it had
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 86
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 18 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                    698                                                SUPREME COURT CASES                                                   (2012) 6 sec
                    been stated that HTIL Group would continue to hold an aggregate interest of
                    42.34% of HEL and an additional indirect interest through JV companies
                    being non-wholly owned subsidiaries of HTIL which hold an aggregate of                                                                                   a
                    19.54% of HEL and, hence, the combined holding of HTIL Group would
                    then be 61.88%. Reference was also made to the communication dated
                    6-3-2007 sent to FIPB wherein it was stated that the direct and indirect FD!
                    by HTIL would be 51. 96% and, hence, was asked to clarify that discrepancy.
                    Similar letter dated 14-3-2007 was also received by Vodafone.
                         204. On 14-3-2007, HEL wrote to FIPB stating that the discrepancy was                                                                               b
                    because of the difference in US GAAP and Indian GAAP declarations and
                    that the combined holding for US GAAP purposes was 61.88% and for
                    Indian GAAP purposes was 51.98%. It was pointed out that Indian GAAP
                    number accurately reflected the true equity ownership and control position.
                    On 14-3-2007 itself, HEL wrote to FIPB confirming that 7.577% stake in
                    HEL was held legally and beneficially by AS and his wife and 4. 78% stake in                                                                             c
                    HEL was held legally and beneficially by AG. Further, it was also pointed out
                    that 2. 77% stake in HEL through Omega and SMMS was legally and
                    beneficially owned by IDFC Ltd., IDFC Private Equity Ltd. and SSKI
                    Corporate Finance Ltd. Further, it was also pointed out that articles of
                    association of HEL did not give any person or entity any right to appoint
                    Directors, however, in practice six Directors were from HTIL, four from                                                                                  d
                    Essar, two from TII and TII had appointed AG and AS . On credit support
                    agreement, it was pointed out that no permission of any regulatory authority
                    was required.
                         205. Vodafone also wrote to FIPB on 14-3-2007 confirming that VIH's
                    effective shareholding in HEL would be 51.96% i.e. Vodafone would own
                    42% direct interest in HEL through its acquisition of 100% of CGP                                                                                        e
                    Investments (Holdings) Ltd. (CGPIL) and through CGPIL Vodafone would also
                    own 37% in TII which in turn owned 20% in HEL and 38% in Omega which
                    in turn owned 5% in HEL. It was pointed out that both TII and Omega were
                    Indian companies and those investments combined would give Vodafone a
                    controlling interest of 52% in HEL. Further, it was pointed out that HTIL's
                    Indian partners AG, AS, IDFC who between them held a 15% interest in HEL                                                                                 f
                    on aggregate had agreed to retain their shareholding with full control
                    including voting rights and dividend rights.
                         206. HTIL, Essar Teleholding Ltd. (ETL), Essar Communication Ltd.
                    (ECL), Essar Tele Investments Ltd. (ETIL), Essar Communications (India)
                    Ltd. (ECIL) signed a settlement agreement on 15-3-2007 regarding Essar
                    Group's support for completion of the proposed transaction and covenant not
                    to sue any Hutchison Group company, etc. , in lieu of payment by HTIL of                                                                                 g
                    US $373.5 million after completion and a further US $41.5 million after
                    second anniversary of completion. In that agreement, HTIL had agreed to
                    dispose of its direct and indirect equity, loan and other interests and rights in
                    and related to HEL, to Vodafone pursuant to the SPA. HTIL had also agreed
                    to pay US $415 million to Essar in return of its acceptance of the SPA
                    between HTIL and Vodafone. On 15-3-2007 a deed of waiver was entered                                                                                     h
                    into between Vodafone and HTIL, whereby Vodafone had waived some of the
~cccc®
!ONLINEf
             Case 1:21-cv-00396-RJL
              SCC Online
               Page 87
                         Web Edition, Copyright ©Document

               Printed For: Mr. Wayne Page
                                                 2021
                             Friday, August 13, 2021
                                                          19-9 Filed 08/14/21 Page 19 of 19

               SCC Online Web Edition: http://www.scconline.com
               TruePrint™ source: Supreme Court Cases
True Prinf
               -----------------------------------------------------------------------------------------------------------------------------------------------------------
  -




                                             VODAFONE INTERNATIONAL HOLDINGS BV v. UNION OF INDIA                                                                     699
                                                             (Radhakrishnan, J.)
                          wananties set out in Paras 7. l(a) and 7. l(b) of Schedule 4 of the SPA and
                   a      covenanted that till payment of HTIL under Clause 6.1 (a) of the settlement
                           agreement of 30-5-2007, Vodafone should not bring any claim or action. On
                           15-3-2007 a circular was issued by HTIL including the report of Somerley
                          Ltd. on the settlement agreement between HTIL and Essar Group.
                               207. VIHBVI, Essar Tele Holdings Ltd. (ETH) and ECL entered into a
                          term sheet agreement on 15-3-2007 for regulating the affairs of HEL and the
                   b      relationship of its shareholders including setting out VIHBVI's right as a
                          shareholder of HEL to nominate eight persons out of twelve to the Board of
                          Directors, requiring Vodafone to nominate Director to constitute a quorum
                          for Board meetings and get RoFR over shares owned by Essar in HEL. Term
                          sheet also stated that Essar had a TAR in respect of Essar's shareholding in
                          HEL, should any Vodafone Group shareholding sell its share or part thereof
                   C      in HEL to a person not in a Vodafone Group entity. VIH and Vodafone Group
                          Pk. (as guarantor of VIH) had entered into a "put option" agreement on
                           15-3-2007 with ETH, ECL (Mauritius), requiring VIH to purchase from
                          Essar Group shareholders all the option shares held by them. The Joint
                          Director of Income Tax (International Taxation), in the meanwhile, issued a
                          notice dated 15-3-2007 under Section 133(6) of the Income Tax Act calling
                   d      for certain information regarding sale of stake of Hutchison Group HK in
                          HEL, to Vodafone Group Pk.
                               208. HTIL, on 17-3-2007, wrote to AS confirming that HTIL has no
                          beneficial or legal or other rights in AS's TII interest or HEL interest.
                          Vodafone received a letter dated 19-3-2007 from FIPB seeking clarifications
                          on the circumstances under which Vodafone had agreed to pay consideration
                    e     of US $11.08 billion for acquiring 67% of HEL when the actual acquisition
                          was only 51.96% as per the application. Vodafone on 19-3-2007 wrote to
                          FIPB stating that it had agreed to acquire from HTIL interest in HEL which
                          included 52% equity shareholding for US $11. 08 billion which price included
                          control premium, use and rights to Hutch brand in India, a non-compete
                          agreement with Hutch Group, value of non-voting, non-convertible
                          preference shares, various loans obligations and entitlement and to acquire
                    f
                          further 15% indirect interest in HEL, subject to Indian foreign investment
                          rules, which together equated to about 67% of the economic value of HEL.
                               209. VIHBVI and Indian Continent Investors Ltd. (ICIL) had entered into
                           an SHA on 21-3-2007 whereby VIHBVI had to sell 10,64,70,268 shares in
                          Bharti Airtel to ICIL for a cash consideration of US $1,626,930.881 (which
                          was later amended on 9-5-2007).
                   g
                               210. HEL on 22-3-2007 replied to the letter of 15-3-2007, issued by the
                          Joint Director of Income Tax (International Taxation) furnishing requisite
                          information relating to HEL clarifying that it was neither a party to the
                          transaction nor would there be any transfer of shares of HEL. HEL received a
                          letter dated 23-3-2007 from the Additional Director of Income Tax
                          (International Taxation) intimating that both Vodafone and Hutchison
                   h
                          Telecom Group announcements/press releases/declarations had revealed that
                          HTIL had made substantive gains and consequently HEL was requested to
